--------------------------------------------------------------------------------

Exhibit 10.1
 

 
$155,000,000                                                                                                                             
May 3, 2007
                                                        New York, New York
 
 
PROMISSORY NOTE
 
For value received, and on the terms and subject to the conditions set forth in
this promissory note (this “Promissory Note”), GENCO SHIPPING & TRADING LIMITED,
a corporation incorporated under the laws of the Republic of the Marshall
Islands, having an address at 299 Park Avenue, 20th Floor, New York, New York
10171 (the “Borrower”), hereby promises to pay to the order of DNB NOR BANK ASA,
Grand Cayman Branch (“DnB NOR”), as administrative agent for the Lenders, as
defined below (in such capacity, the Administrative Agent”), and security
trustee (in such capacity, the “Security Trustee”) for the Lenders, on the
Termination Date (as defined below) the unpaid principal amount of the loan (the
“Loan”) made by the Lenders (as defined below) to the Borrower pursuant hereto
and as evidenced hereby, in the principal amount of up to One Hundred Fifty Five
Million United States dollars ($155,000,000).  DnB NOR and Nordea Bank Norge
ASA, Grand Cayman Branch (“Nordea”), have agreed to act as joint mandated lead
arrangers (the “Mandated Lead Arrangers”) and joint bookrunners (the
“Bookrunners”) and the Lenders have agreed to make the Loan available to the
Borrower for the purpose of funding the acquisition of shares of capital stock
of Jinhui (as defined below) by the Borrower.  The Borrower shall be permitted
to borrow an amount equal to a price per share of the capital stock of Jinhui to
be agreed upon pursuant to a separate letter agreement.


The Loan shall be available in multiple Advances (as defined below) upon three
(3) Business Days’ prior written notice subject to the restrictions contained
herein, provided, however that no more than ten (10) Advances shall be
outstanding at any one time; and provided, further that any such Advance shall
be in a minimum amount of Five Million Dollars ($5,000,000) and in multiples of
One Million Dollars ($1,000,000).


The Borrower hereby promises to pay interest on the unpaid principal amount of
the Loan on the dates and at the rate provided for herein.


The Administrative Agent may endorse the amount and the date of the making of
each Advance evidenced hereby and each payment of principal hereunder on the
grid attached hereto as Schedule 2 and made a part hereof, which endorsement
shall constitute prima facie evidence of the accuracy of the information so
endorsed; provided, however, that any failure to endorse such information on
such grid shall not in any manner affect the obligation of the Borrower to make
payment of principal and interest in accordance with the terms of this
Promissory Note.


Section 1.  Certain Terms Defined. The following terms for all purposes of this
Promissory Note shall have the respective meanings specified below and words and
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
expression used herein as defined terms but not defined herein have the meaning
ascribed to them in the Existing Credit Facility Agreement (as defined below).
 
“Advances” means any amount advanced to the Borrower with respect to the Loan or
(as the context may require) the aggregate amount of all such Advances for the
time being outstanding.
 
“Agents” means each of the Administrative Agent and the Security Trustee.
 
“Applicable Rate” shall have the meaning ascribed thereto in Section 3.
 
“Applicable Margin” means (i) eighty-five hundredths of one percent (0.85%) per
annum for the period from the date of the initial Advance hereunder through the
six-month anniversary thereof and (ii) one percent (1.0%) per annum thereafter
through the Termination Date.
 
“Borrower” shall have the meaning ascribed thereto in the preamble.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York and London, England are authorized by law
to close.
 
“Default Rate” shall have the meaning ascribed thereto in Section 3.
 
“Existing Credit Facility Agreement” means that certain credit agreement dated
as of July 15, 2005, as amended, supplemented or otherwise modified, among inter
alias, the Borrower, as borrower, DnB NOR as joint lead arranger, administrative
agent and collateral agent and DnB NOR, together with various other lenders as
are party thereto, as lenders, a copy of which, without exhibits, is attached
hereto as Exhibit A.
 
“Fee Letter” means the fee letter dated the date hereof and entered into by the
Borrower, DnB NOR and Nordea in respect of the transactions contemplated by this
Promissory Note.
 
“Interest Period” means period(s) of one (1) week, two (2) weeks, one (1) month
or (3) three months as selected by the Borrower, or as otherwise agreed by the
Majority Lenders and the Borrower; provided, however that no more than ten (10)
Interest Periods shall be applicable to outstanding Advances at any one time.
 
“Jinhui” means Jinhui Shipping and Transportation Limited a company limited by
shares formed under the laws of Bermuda and whose capital stock is listed on the
Oslo Stock Exchange.
 
“Lenders” shall mean each of the banks and financial institutions listed on
Schedule 1 hereto (together with any bank or financial institution which becomes
a Lender pursuant to an amendment hereof).
 
 
2

--------------------------------------------------------------------------------


 
 
“LIBOR” means the rate (rounded upward to the nearest 1/16th of one percent) for
deposits of Dollars for a period equivalent to the relevant Interest Period at
or about 11:00 a.m. (London time) on the second London Business Day before the
first day of such period as displayed on Telerate page 3750 (British Bankers’
Association Interest Settlement Rates) (or such other page as may replace such
page 3750 on such system or on any other system of the information vendor for
the time being designated by the British Bankers’ Association to calculate the
BBA Interest Settlement Rate (as defined in the British Bankers’ Association’s
Recommended Terms and Conditions (“BBAIRS” terms) dated August 1985)), provided
that if on such date no such rate is so displayed for the relevant Interest
Period, LIBOR for such period shall be the rate offered by DnB NOR for deposits
of Dollars in an amount approximately equal to the amount in relation to which
LIBOR is to be determined for a period equivalent to the relevant Interest
Period to prime banks in the London Interbank Market at or about 11:00 a.m.
(London time) on the second Business Day before the first day of such period.
 
“Majority Lenders” means, at any time, the Lenders holding an aggregate of more
than 50% of the Advances outstanding at such time.
 
“Pledge Agreement” means the pledge agreement to be executed by the Borrower in
favor of the Security Trustee pursuant to Section 9, substantially in the form
set out in Exhibit B hereto, together with any supplements thereto.
 
“Pledged Shares” means all of the shares of capital stock of Jinhui owned by the
Borrower, whether now owned or purchased by the Borrower in the future, and
pledged or to be pledged to the Security Trustee pursuant to the Pledge
Agreement.
 
“Termination Date” means the date which is 364 days from the date of this
Promissory Note (or if such day is not a Business Day, then the immediately
preceding Business Day).
 
Section 2.  Maturity Of the Loan.
 
The Loan shall mature, and the principal amount thereof shall become immediately
due and payable (together with interest and fees accrued thereon), on the
Termination Date.
 
Section 3.  Interest.
 
(a)           The unpaid principal amount of the Loan shall bear interest at the
rate per annum (the “Applicable Rate”) which is equal to the aggregate of (a)
LIBOR for the relevant Interest Period, plus (b) the Applicable Margin.  Such
interest shall be payable at the end of each Interest Period, with the final
payment thereof to be made on the Termination Date together with the repayment
of the Loan; and
 
(b)           Any amounts due under this Promissory Note, not paid when due,
whether by acceleration or otherwise, shall bear interest thereafter from the
due date thereof until the date of payment at a rate per annum equal the
Applicable Rate, plus two percent (2.0%)(the “Default Rate”).  In addition,
following the occurrence of any Event of Default and until such Event of
 
 
 
3

--------------------------------------------------------------------------------


 
 
Default is cured to the satisfaction of the Lenders as required under the
Existing Credit Facility Agreement, the Loan shall bear interest at the Default
Rate.  Amounts owing under this Section 3(b) shall be payable upon demand.
 
Interest shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).
 
Section 4.  Prepayments/Reductions.
 
Section 4.1: Optional Prepayments


The Borrower shall have the right to prepay the Loan, upon three (3) Business
Days’ written notice, without premium or penalty, in whole or in part at any
time and from time to time, provided that if such prepayment is made on a day
other than the last day of the applicable Interest Period, such prepayment shall
be made together with customary breakage costs and expenses.  Each prepayment
shall be in a minimum amount of One Million Dollars ($1,000,000), or such lesser
amount as shall be acceptable to the Administrative Agent, plus any One Million
Dollar ($1,000,000) multiple thereof.  No part of the Loan once repaid or
prepaid will be available for re-borrowing.


Section 4.2: Mandatory Prepayments
 
In the event of a sale of any of the Pledged Shares by the Borrower, the
Borrower shall, within one (1) day of the day that the NOK settlement amount
relating to such shares is converted to and received as Dollars, prepay the Loan
in an amount equal to (a) the number of Pledged Shares sold multiplied by (b) an
amount equal to the average price paid by the Borrower for the Pledged
Shares.  Such prepayments shall also be subject to the payment of customary
breakage costs and expenses, if applicable.  No part of the Loan once repaid or
prepaid will be available for re-borrowing.
Section 4.3: Optional Permanent Reduction of Loan
 
The Borrower shall have the right, at any time and from time to time, to
request, without penalty, a permanent reduction in the Loan, provided that the
Administrative Agent receives three (3) Business Days prior written notice of
such request and the Lenders are reimbursed for any redeployment costs in the
event that such requested reduction does not occur on the last day of the
applicable Interest Period(s).  Each such permanent reduction shall be in a
minimum amount of One Million Dollars ($1,000,000), or such lesser amount as
shall be acceptable to the Administrative Agent, plus any One Million Dollar
($1,000,000) multiple thereof or the full amount of the then outstanding Loan.
 
Section 5.  General Provisions As To Payments.
 
All payments to be made hereunder by the Borrower shall be made to the
Administrative Agent, not later than 10 a.m. New York time (any payment received
after 10 a.m. New York time shall be deemed to have been paid on the next
Business Day) on the due date of such
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
payment, at its address set forth on Schedule 1, or to such other office of the
Administrative Agent as the Administrative Agent may direct, without set-off or
counterclaim and free from, clear of, and without deduction or withholding for,
any Taxes, provided, however, that if the Borrower shall at any time be
compelled by law to withhold or deduct any Taxes from any amounts payable to the
Lenders hereunder, then the Borrower shall pay such additional amounts in
Dollars as may be necessary in order that the net amounts received after
withholding or deduction shall equal the amounts which would have been received
if such withholding or deduction were not required and, in the event any
withholding or deduction is made, whether for Taxes or otherwise, the Borrower
shall promptly send to the Administrative Agent such documentary evidence with
respect to such withholding or deduction as may be required from time to time by
the Lenders.
 
Section 6.  Representations and Warranties of the Borrower.
 
In order to induce the Agents and the Lenders to enter into this Promissory Note
and to induce the Lenders to make the Loan available, the Borrower hereby
confirms that the representations and warranties contained in Section 7 of the
Existing Credit Facility Agreement (updated mutatis mutandis) are true and
correct as of the date hereof and hereby further represents and warrants that
all of the financial information delivered to the Lenders pursuant to the
Existing Credit Facility Agreement presents fairly the consolidated financial
condition of the Borrower as at such dates.
 
Section 7.  Conditions Precedent
 
Section 7.1  Conditions Precedent to the initial Advance of the Loan:
 
The obligation of the Lenders to make the initial Advance of the Loan available
to the Borrower shall be expressly subject to the conditions precedent set forth
below:
 
 
(a)
As of the date of this Promissory Note, nothing shall have occurred (and neither
the Administrative Agent nor any of the Lenders shall have become aware of any
condition or circumstance not previously known to it or them) which the Lenders
shall determine has had, or could reasonably be expected to have, a Material
Adverse Effect (i) on the rights or remedies of the Lenders, (ii) on the ability
of the Borrower to perform its obligations to the Lenders, (iii) with respect to
the Loan or (iv) on the property, assets, nature of assets, operations,
liabilities, condition (financial or otherwise), or prospects of the Borrower.



 
(b)
No litigation by any entity (private or governmental) shall be pending or
threatened with respect to the Loan or any document executed in connection
therewith or which the Lenders shall determine has had, or could reasonably be
expected to have, a Material Adverse Effect.



 
(c)
The Administrative Agent shall have received relevant and satisfactory legal
opinions from (i) Kramer Levin Naftalis & Frankel LLP, counsel to the Borrower,

 
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
(ii) Seward & Kissel LLP, special counsel to the Agents and Lenders, (iii) to
the Agents and Lenders, such opinion to be delivered within 10 days of the
Borrower’s establishment of a Norwegian Central Securities Depository Account
(the “Depository Account”), and (iv) Conyers Dill & Pearman, special counsel to
the Agents and Lenders, such opinion to be delivered within 10 days of the
establishment of the Depository Account, in each case in such form as the
Administrative Agent may require, as well as such other legal opinions as the
Administrative Agent shall have required as to all or any matters under the laws
of the United States of America, the State of New York, the Republic of the
Marshall Islands, the Kingdom of Norway and Bermuda.

     

 
(d)
All costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated hereby and pursuant to the Fee
Letter, payable to the Mandated Lead Arranger, the Bookrunner, the Agents and
the Lenders or otherwise payable in respect of the Loan shall have been paid to
the extent due.



 
(e)
All necessary governmental (domestic and foreign) and third party approvals
and/or consents in connection with the Loan and the transactions referred to
herein, shall have been obtained and remain in effect, and all applicable
waiting periods shall have expired without any action being taken by any
competent authority which, in the judgment of the Lenders, restrains, prevents,
or imposes materially adverse conditions upon the consummation of the Loan or
the transactions referred to herein. Additionally, there shall not exist any
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon the Loan or the transactions referred to
herein.



 
(f)
After giving effect to the Loan, the financings incurred in connection therewith
and the other transactions contemplated hereby, there shall be no conflict with,
or default under, any material agreement of the Borrower or any of its
subsidiaries.

 
 
Section 7.2  Further Conditions Precedent to Drawdowns of the Loan:

 
The obligation of the Lenders to make any Advance available to the Borrower
shall be expressly and separately subject to the following further conditions
precedent on the relevant drawdown date:
 
 
(a)
All representations and warranties set forth in Section 6 hereof shall be true
and correct on and as of the date of the respective borrowing (although any
representations and warranties which expressly relate to a given date or period
shall be required to be true and correct as of the respective date or for the
respective period, as the case may be), before and after giving effect to such

 
 
 
 
6

--------------------------------------------------------------------------------


 
 
borrowing and to the application of the proceeds there from, as though made on
and as of such date.

     

 
(b)
No Event of Default, or event which with the giving of notice or lapse of time
or both would be an Event of Default hereunder, shall have occurred and be
continuing, or would result from such borrowing.

 
 
(c)
The Administrative Agent having received a drawdown notice at least three (3)
Business Days (or such lesser number of Business Days as the Mandated Lead
Arrangers may agree) before the proposed date of an Advance, substantially in
the form of Exhibit C, which notice shall (a) be in writing addressed to the
Administrative Agent, (b) be effective on receipt by the Administrative Agent,
(c) specify the amount of the Loan to be drawn, (d) specify the Business Day on
which the Loan is to be drawn and the Interest Period, (e) specify the
disbursement instructions and (f) be irrevocable

 
Section 8.  Events Of Default.
 
Each “Event of Default” contained in Section 10 of the Existing Credit Facility
Agreement shall constitute an Event of Default under this Promissory Note.
 
If any Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Lenders may by notice to the Borrower
declare all or any portion of the unpaid principal amount of and accrued
interest on the Loan to be due and payable, whereupon the full unpaid amount of
and accrued interest on the Loan which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment, provided that, if an Event of Default specified in Section 10.05
of the Existing Credit Facility Agreement shall occur, no notice shall be
required and the entire amount of the Loan together with all accrued interest
thereon and fees in connection therewith (including but not limited to fees
owing under the Fee Letter) shall become immediately due and payable without any
declaration or other act on the part of the Lenders.
 
Section 9.  Covenants.
 
The Borrower hereby covenants and undertakes with the Lenders that, from the
date hereof and so long as any principal, interest or other moneys are owing in
respect of the Loan under this Promissory Note, that the covenants set forth in
Section 8 and Section 9 of the Existing Credit Facility Agreement shall apply in
this Promissory Note.
 
The Borrower further covenants that it will, as soon as practicable upon receipt
of any or all Pledged Shares, and in any event within thirty (30) days of the
date of this Promissory Note, execute and deliver in form, scope and substance
satisfactory to the Lenders, the Pledge Agreement relating to the Pledged
Shares.
 
 
 
7

--------------------------------------------------------------------------------


 
 
The Borrower hereby covenants that, from the date hereof through and including
the Termination Date, it will not, without the prior written consent of the
Majority Lenders, sell, assign, transfer, charge, pledge or encumber in any
manner any part of the Pledged Shares or suffer to exist any encumbrance on the
Pledged Shares other than as permitted hereunder and pursuant to the Pledge
Agreement.
 
The Borrower also covenants and undertakes with the Lenders that it will not
agree to any amendment or supplement to, or other modification of, the Existing
Credit Facility Agreement without the written consent of the Lenders, such
consent not to be unreasonably withheld.
 
Section 10.  Further Assurances.
 
The Borrower hereby agrees that, from time to time upon the written request of
the Lenders, the Borrower will execute and deliver such further documents and do
such other acts and things as the Lenders may reasonably request in order fully
to effect the purposes of this Promissory Note and to protect and preserve the
priority and validity of the security interests granted hereunder.
 
Section 11.  Powers And Remedies Cumulative; Delay Or Omission Not Waiver Of
Event Of Default.
 
 No right or remedy herein conferred upon or reserved to the Lenders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
 
No delay or omission of the Lenders to exercise any right or power accruing upon
any Event of Default occurring and continuing as aforesaid shall impair any such
right or power or shall be construed to be a waiver of any Event of Default or
an acquiescence therein; and every power and remedy given by this Promissory
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Lenders.
 
Section 12.  Assignments/Transfers.
 
The Borrower may not transfer or assign this Promissory Note nor any right or
obligation hereunder to any person or entity without the prior written consent
of the Lenders.  This Promissory Note, or any portion thereof, is freely
transferable by the Lenders in accordance with the terms of Section 13.04 of the
Existing Credit Facility Agreement.
 
   Section 13.  Agency.
 
 
8

--------------------------------------------------------------------------------


 
 
The provisions of Section 12 of the Existing Credit Facility Agreement (mutatis
mutandis) are incorporated herein with full force and effect as if they were
more fully set forth herein at length.
 
Section 14.  Modification.
 
This Promissory Note may be modified only with the written consent of both the
Borrower and the Lenders.
 
Section 15.  Expenses.
 
The Borrower agrees to pay to the Lenders all out-of-pocket expenses (including
reasonable expenses for legal services of every kind) of, or incident to, the
enforcement of any of the provisions of this Promissory Note, or performance by
the Lenders of any obligations of the Borrower in respect of the Pledged Shares
which the Borrower has failed or refused to perform, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Pledged Shares, and for the care of the Pledged Shares and
defending or asserting rights and claims of the Lenders in respect thereof, by
litigation or otherwise, and all such expenses shall be secured obligations to
the Lenders secured hereunder.
 
Section 16.  Miscellaneous.
 
The provisions of Section 13 of the Existing Credit Facility Agreement (mutatis
mutandis) are incorporated herein with full force and effect as if they were
more fully set forth herein at length.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this instrument to be duly executed
on the date indicated below.
 
 
Date:  May 3, 2007
 
 
            GENCO SHIPPING & TRADING LIMITED
 
 
            By: /s/ John Wobensmith
 
 


 
Accepted and Acknowledged


DNB NOR BANK ASA,
Grand Cayman Branch,
as Administrative Agent, Security Trustee,
Mandated Lead Arranger, Bookrunner and Lender


By: /s/ Nikolai A. Nachamkin
Name: Nikolai A. Nachamkin
Title: Senior Vice President


By: /s/ Cathleen Buckley
Name: Cathleen Buckley
Title: Vice President




NORDEA BANK NORGE ASA,
Grand Cayman Branch,
as Mandated Lead Arranger, Bookrunner and Lender
 
By: /s/ Anne Engen
Name: Anne Engen
Title: First Vice President


By: /s/ Colleen Durkin
Name: Colleen Durkin
Title: Vice President
 


 


10

--------------------------------------------------------------------------------




Schedule 1
 


 
Lenders                                                                                                                            Commitment
 
DnB NOR Bank ASA, Grand Cayman
Branch                                                                                                                     77,500,000
Bank of Butterfield International (Cayman) Ltd
Butterfield House
68 Fort Street
P.O. Box 705GT
George Town, Grand Cayman
British West Indies


With a copy to:
DnB NOR Bank ASA,200 Park Avenue, 31st Floor
New York, New York 10166
Telephone No.: 212-681-3800
Facsimile No.: 212-681-3900
Attention:  Nikolai A Nachamkin/Cathleen Buckley
nikolai.nachamkin@dnbnor.no
cathleen.buckley@dnbnor.no
 
Nordea Bank Norge
ASA,                                                                                                                          77,500,000
Grand Cayman Branch
c/o BCP Bank & Trust Company Ltd.
Director/General Manager
3rd Floor, 90 North Church Street
Cayman Islands


Attn:  Helena Soares Carneiro
+345 949 8322 | Ext 37-8880
+345 949 7743 Fax


With a copy to:
Nordea Bank Norge, ASA,
437 Madison Avenue, 21st Floor
New York, NY  10022
Attn:  Hans Kjelsrud/Anne Engen/Colleen Durkin
Telephone No.:  (212) 318-9300
Facsimile No:   (212) 421-4420
e-mail: hans.kjelsrud@nordea.com
anne.engen@nordea.com
colleen.durkin@nordea.com
 
 


11

--------------------------------------------------------------------------------






 
Agents


DnB NOR Bank ASA, Grand Cayman Branch
Bank of Butterfield International (Cayman) Ltd
Butterfield House
68 Fort Street
P.O. Box 705GT
George Town, Grand Cayman
British West Indies


With a copy to
DnB NOR Bank ASA


200 Park Avenue, 31st Floor
New York, New York 10166
Telephone No.: 212-681-3800
Facsimile No.: 212-681-3900
Attention:  Nikolai A Nachamkin/Cathleen Buckley
nikolai.nachamkin@dnbnor.no
cathleen.buckley@dnbnor.no
 




 

 


12

--------------------------------------------------------------------------------




Schedule 2
 


ADVANCES AND PAYMENTS OF PRINCIPAL




Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                       



 
 
 
13
 
 
 
 
 
 
 
 